Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s Remarks filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 1-9 have been canceled. Claims 10-12 have been added and are pending.

Claim Interpretation
Correction requested for clarity in the following :
... three symbols later after a first symbol ...
... four symbols later after  a first symbol ...


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2019/0007175 hereafter Kwak) in view of R1-1610329 (3GPP TSG-RAN WG1 #86 bis “Design aspects of sPUCCH” hereafter R1-Ericsson). 

For claims 12, Kwak discloses a base station (e.g. eNB [0081]) and a  terminal (e.g. UE [0081]) with a processor (4821 Figure 48) that determines a format of an uplink control channel (PUCCH) ([0134] table 3 PUCCH format) in one slot for transmitting uplink control information (UCI) based on a number of bits (e.g. modulation technique [0134]) of the UCI (7 formats determined by attributes of the UCI [0134]); and 
	a transmitter (at UE 4823 Figure 48) that transmits the UCI using the PUCCH (uplink control Figure 4 [0124]), 
	wherein when intra-slot frequency hopping is applied ([0010] short TTI) and the PUCCH is transmitted in a first slot in a subframe ([0469] 7 symbol short TTI Figure 45b), the processor controls to perform frequency-hopping to a symbol that is three symbols later a first symbol in the first slot ([0660] 3 symbols in slot 0 Figure 45b), and 
	when the intra-slot frequency hopping is applied ([0010] short TTI) and the PUCCH is transmitted in a second slot following the first slot in the subframe ([0469] 7 symbol short TTI Figure 45b), the processor controls to perform frequency-hopping to a symbol that is four symbols later a first symbol in the second slot ([0660] 4 symbols in slot 1 Figure 45b).
  
R1-Ericsson further illustrates frequency hopping with a 7 symbol sPUCCH (section 2.3)  wherein when intra-slot frequency hopping is applied (F1, F2 within sTTI 0 Figure 3) and the PUCCH is transmitted in a first slot in a subframe (F1 within sTTI 0 Figure 3), the processor controls to perform frequency-hopping to a symbol that is three symbols later a first symbol (symbol 0 Figure 3) in the first slot (switching to F2 at symbol 3 in sTTI 0 Figure 3), and 
	when the intra-slot frequency hopping is applied and the PUCCH is transmitted in a second slot (sTTI 1 Figure 3) following the first slot in the subframe, the processor controls to perform frequency-hopping to a symbol (switching back to F1 at symbol 7 Figure 3) that is four symbols (symbol 7) later a first symbol (symbol 3) in the second slot.  
It would have been obvious for one of ordinary skill in the art to adopt R1-Ericsson’s 7 symbol sPUCCH length to improve coverage over shorter sPUCCH formats (section 2.3). 

For claim 10,  Kwak discloses a terminal (e.g. UE [0081]) comprising: a processor (4821 Figure 48) ) that determines a format of an uplink control channel (PUCCH) ([0134] table 3 PUCCH format) in one slot for transmitting uplink control information (UCI) based on a number of bits (e.g. modulation technique [0134]) of the UCI (7 formats determined by attributes of the UCI [0134]); and 
	a transmitter (at UE 4823 Figure 48) that transmits the UCI using the PUCCH (uplink control Figure 4 [0124]), 
	wherein when intra-slot frequency hopping is applied ([0010] short TTI) and the PUCCH is transmitted in a first slot in a subframe ([0469] 7 symbol short TTI Figure 45b), the processor controls to perform frequency-hopping to a symbol that is three symbols later a first symbol in the first slot ([0660] 3 symbols in slot 0 Figure 45b), and 
	when the intra-slot frequency hopping is applied ([0010] short TTI) and the PUCCH is transmitted in a second slot following the first slot in the subframe ([0469] 7 symbol short TTI Figure 45b), the processor controls to perform frequency-hopping to a symbol that is four symbols later a first symbol in the second slot ([0660] 4 symbols in slot 1 Figure 45b).

For claim 11, Kwak discloses a method for a  terminal (e.g. UE [0081]) with a processor (4821 Figure 48) connected to a base station (e.g. eNB [0081])   that determines a format of an uplink control channel (PUCCH) ([0134] table 3 PUCCH format) in one slot for transmitting uplink control information (UCI) based on a number of bits (e.g. modulation technique [0134]) of the UCI (7 formats determined by attributes of the UCI [0134]); and 
	a transmitter (at UE 4823 Figure 48) that transmits the UCI using the PUCCH (uplink control Figure 4 [0124]), 
	wherein when intra-slot frequency hopping is applied ([0010] short TTI) and the PUCCH is transmitted in a first slot in a subframe ([0469] 7 symbol short TTI Figure 45b), the processor controls to perform frequency-hopping to a symbol that is three symbols later a first symbol in the first slot ([0660] 3 symbols in slot 0 Figure 45b), and 
	when the intra-slot frequency hopping is applied ([0010] short TTI) and the PUCCH is transmitted in a second slot following the first slot in the subframe ([0469] 7 symbol short TTI Figure 45b), the processor controls to perform frequency-hopping to a symbol that is four symbols later a first symbol in the second slot ([0660] 4 symbols in slot 1 Figure 45b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.M./Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415